Allow me first of all to 
align myself with the very warm congratulations 
addressed to you, Madam President, on your election to 
your very important position. I would like to assure 
you once again of the full support of my country in 
your endeavours for further reform of our Organization 
and for the consolidation of its role in the coming year. 
I would also like to express our gratitude to the 
previous President of the General Assembly, Mr. Jan 
Eliasson, for his dedicated and efficient work and for 
the achievements that were made in implementing 
United Nations reforms. 
 I would also like to greet the newest member of 
our large family, the Republic of Montenegro. I am 
sure that that country from our region, South-East 
Europe, will spare no effort in contributing to the work 
of the United Nations. 
(spoke in French) 
 Bulgaria is on the threshold of a historic 
achievement. After 17 years of reforms to build 
political democracy and a market economy, my country 
is preparing to join the European Union (EU) on 
1 January 2007. Our journey, although difficult, has 
been successful. I am certain that, as a new member of 
the Union, Bulgaria will contribute added value to the 
European Common Foreign and Security Policy. We 
will work with even greater determination for a strong 
and effective United Nations, which must be at the 
very centre of the global security and development 
system. Bulgaria endorses the position set out earlier 
by the Finnish presidency of the EU. 
 We welcome the fact that concrete outcomes have 
been achieved in implementation of the radical reform 
process launched at last year’s World Summit. We hope 
that that the momentum will be maintained and that the 
process, which is necessary and useful for all Member 
countries, will move forward even more quickly. 
 I would like to express our profound respect and 
gratitude to the Secretary-General, Mr. Kofi Annan, for 
his tireless efforts throughout the past decade to 
strengthen the United Nations in a globalized world. 
 I would like to refer to the resolution that was 
recently adopted on the revitalization of the work of 
the General Assembly. The implementation of the 
resolution should lead to enhanced coordination of the 
work of the General Assembly, the Security Council 
and the Economic and Social Council, and to a 
strengthened role for the President of the General 
Assembly, a streamlined agenda and improved methods 
of work. 
 No United Nations reform effort would be 
complete without the crucial element of Security 
Council reform. Despite all the efforts made, we have 
not yet been able to reach consensus on a viable 
formula for Council expansion that can be supported 
by all Member States. Bulgaria believes that any 
reform exercise should increase the representativity 
and legitimacy of the Council, while preserving the 
effectiveness of its decisions and its key role in 
maintaining peace and security. We also support efforts 
to improve its working methods. 
 At the level of institutional reform, two new 
United Nations bodies have been established: the 
Peacebuilding Commission and the Human Rights 
Council. Their potential will be realized in the future. 
There are certain areas, however, where the desired 
progress is far from being achieved: mandate review, 
the strengthening of the Economic and Social Council, 
 
 
17 06-53323 
 
ensuring effective management and promoting 
coordination among the agencies and bodies of the 
United Nations system. Despite the challenges, our 
work must continue at an accelerated pace with a view 
to the achievement of concrete results during this 
session. 
 I would like to point out that yesterday Bulgaria 
deposited its instruments of ratification relating to the 
Convention on the Elimination of All Forms of 
Discrimination against Women and the United Nations 
Convention against Corruption. We also attach great 
importance to combating the traffic in human beings 
and drugs, as well as to the fight against organized 
crime. 
 Five years on from 11 September 2001, terrorism 
in all its manifestations continues to pose a genuine 
threat to human civilization. That is why Bulgaria 
welcomes the launching of the United Nations Global 
Counter-Terrorism Strategy to fight that scourge at all 
levels. The consensus that has emerged regarding the 
Strategy must give impetus to the process of adopting a 
comprehensive international convention on terrorism, 
in accordance with the decisions taken at the 2005 
World Summit. Such a convention would provide the 
international community with an effective, 
comprehensive, universal legal framework for the fight 
against that scourge and give substance to its firm 
condemnation of terrorism in all its forms and 
manifestations. 
 Bulgaria supports all initiatives to promote 
dialogue and mutual understanding among people of 
different religions, ethnic groups and cultures. 
Bulgarian history and our national experience have 
always been characterized by dialogue and tolerance. 
In this context, we look forward to the 
recommendations of the High-Level Panel of the 
Alliance of Civilizations, and we will take part in their 
implementation. 
 Bulgaria pursues a policy aimed at promoting 
effective arms control, the non-proliferation of 
weapons of mass destruction and disarmament. We are 
concerned about the genuine threat of destabilization 
affecting legal instruments currently in force, in 
particular the Treaty on the Non-Proliferation of 
Nuclear Weapons (NPT), because of non-compliance 
with obligations and unilateral withdrawals by certain 
States.  
 We support the entry into force of the 
Comprehensive Nuclear-Test-Ban Treaty. We firmly 
believe that the unresolved question of the Iranian 
nuclear programme should be dealt with promptly, on 
the basis of Security Council resolution 1696 (2006) 
and relevant decisions of the International Atomic 
Energy Agency. Likewise, we call for the 
implementation of Security Council resolution 1695 
(2006) and urge progress in the six-party talks on the 
North Korean nuclear problem. 
 The United Nations must be endowed with 
sufficient capacity to enable it to deploy 
multidimensional peacekeeping operations that are 
aimed not just at maintaining peace, but also at 
strengthening the sovereignty of States and building 
democratic institutions that will guarantee the stability 
of peace processes. In this context, I would like to 
point out that yesterday Bulgaria signed the Optional 
Protocol to the Convention on the Security of United 
Nations and Associated Personnel. 
 As a member of NATO and the Organization for 
Security and Cooperation in Europe, as a future 
member of the European Union and as a country that 
contributes troops to peacekeeping operations, 
Bulgaria actively promotes effective partnership and 
cooperation among the United Nations and regional 
and subregional organizations in activities aimed at 
conflict prevention, peacekeeping and peacebuilding. 
Current cooperation between the European Union, the 
United Nations and the African Union is an 
encouraging example of such cooperation, which is 
already bearing fruit. 
 My country is actively contributing to long-term 
security and stability in South-East Europe. We 
welcome the fact that the Balkans are now seen as a 
region, not of crisis and conflict, but of cooperation 
and integration. One convincing example of political 
cooperation among the countries of that region is the 
South-East Europe Cooperation Process. Bulgaria is 
preparing to assume the chairmanship of that Process 
in mid-2007, and we will work tirelessly to ensure that 
that structure can support regional cooperation and 
promote European and Euro-Atlantic integration in that 
part of Europe. 
 In addressing our geographic region, I cannot 
overlook the problem of Kosovo. Reaching a decision 
on the future status of that province is on the agenda of 
the international community. Bulgaria is playing a very 
  
 
06-53323 18 
 
active role in efforts aimed at creating the atmosphere 
of trust and openness necessary for the holding of such 
negotiations. We fully support the Special Envoy of the 
Secretary-General, Mr. Martti Ahtisaari, in his efforts 
to find a solution, based on the maximum amount of 
common ground, to which both parties could agree. We 
call on the international community to let itself be 
guided by the principles of sustainability, monitoring, 
regional stability and the European perspective in 
working out a final decision on the status of Kosovo. 
 Bulgaria attaches particular importance to the 
situation in the Middle East. We welcome and support 
the efforts of the Secretary-General and the Security 
Council, as well as the key role being played by the 
European Union in the expanded United Nations 
Interim Force in Lebanon, which is called on to ensure 
peace in southern Lebanon in implementation of 
Security Council resolution 1701 (2006). Bulgaria will 
make its own contribution to the international 
community’s efforts to bring about lasting peace. 
 We remain convinced that the crisis in Israeli-
Palestinian relations would be best resolved by direct 
negotiations between the countries concerned, based on 
an absolute rejection of the use of force and with the 
necessary support of the international community. We 
support all of the efforts to that end on the part of the 
Quartet, as presented yesterday here at the United 
Nations. 
 Bulgaria greatly appreciates United Nations 
initiatives relating to the stabilization of the political 
and constitutional process in Iraq, as well as the 
principles set out in the International Compact. We will 
continue to meet our obligations in Iraq in support of 
national institutions aimed at providing for the security 
and prosperity of that country. 
 We support all positive trends towards 
strengthening the sovereignty of Afghanistan. During 
the past year, my country doubled its participation in 
the International Security Assistance Force. We support 
the Afghanistan Compact adopted at the London 
Conference a few months ago.  
 We welcome the adoption of Security Council 
resolution 1706 (2006), whose implementation will 
assist in the implementation of the political agreements 
recently reached on the Sudan. In our view, the 
international community must take urgent action to 
address the humanitarian tragedy in Darfur. 
 Bulgaria, with more than 50 years’ experience as 
an active and responsible Member of our Organization, 
and which has served three terms in the Security 
Council and held the presidency of the General 
Assembly for one year, has submitted its candidacy to 
the Economic and Social Council for the period 2007-
2009. I am convinced that our country’s experience and 
expertise, as well as its commitment to contribute to 
strengthening the effectiveness of the United Nations, 
are important reasons to support our candidacy. 
(spoke in English) 
 We are witnessing and also taking an active part 
in the implementation of the most important reform 
since the United Nations was founded. Today more 
than ever before, the peoples of the world need our 
Organization to help establish long-lasting peace, 
prosperity and a better future for new generations. We 
must succeed in reforming the United Nations so that it 
can change the world for the better. 